El Juez Asociado Señok Feanco Soto,
emitió la' opinión del tribunal.
En este caso se dictó sentencia en diciembre 23, 1926, v revocando la de la corte inferior y declaramos con lugar una petición de injunction para recobrar la posesión de pro-piedad inmueble, haciendo el pronunciamiento .“sin especial condenación de costas” (pág. 105).
El apelante solicitó posteriormente la reconsideración de nuestra sentencia -sólo en cuanto al particular de las costas, alegando que éstas se deben imponer al demandado por ministerio de la ley.
Se acordó una audiencia para oir a las partes y fué se-ñalada para febrero 14, 1927. El apelante compareció por escrito e insistió en su petición.
La sección ó5, de la Ley No. 43, aprobada en marzo 13, 1913, dice:
“La Corte dictará sentencia sin demora indebida. Se impondrán las costas a la parte contra la cual se dictare sentencia.”
En el caso de Ortiz v. Silva et al., 28 D.P.R. 418, se in-terpretó dicha sección y después de transcribirse, esta corte dijo: “La ley es clara y no necesita ser interpretada. Ha-biéndose dictado sentencia contra los demandados debieron imponérseles las costas por precepto imperativo de la ley, y procede por tanto la revocación de dicha sentencia en la parte en que ha sido apelada por el demandante.”
El caso reciente de El Pueblo v. Oms, 35 D.P.R. 757, por analogía es también de aplicación.
Por todo lo expuesto, debemos reconsiderar la sentencia de diciembre 23, 1926, y modificarla imponiendo las costas al demandado.